DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 5 of remarks, filed March 22, with respect to claim 18 have been fully considered and are persuasive.  The 35 U.S.C. 112 (d) of December 28 has been withdrawn. 
Applicant's arguments filed March 22 have been fully considered but they are not persuasive. Regarding the use of Steiner: Steiner was not used for the teaching of an entry section or the teaching of the cup-shaped seat. 
Steiner was used to teach the exit section being smaller than the entry section and the various configurations/shapes of the exit section (see pg. 5 of non-final rejection).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Stevens and Steiner’s “ineffective approach due to the shape of the holes” does not apply or translate to applicant’s invention. However, examiner would like to highlight that a “circular entry section” appears in embodiments 
Due to at least the above reasons, applicant’s arguments regarding the rejections of claims 13-23 under 35 U.S.C. 103 are not persuasive. 
Claim Objections
Claims 13, 23 objected to because of the following informalities:  
Claim 13: "wherein at least one of said first and second openings" should read "wherein the at least one of said first and second openings"  
Claim 13: “the cup-shaped seat expanding the exit section” should read “the cup-shaped seat, expanding the exit section”
Claim 23: “to allow insertion of a head of said fixing screw” should read “to allow insertion of the head of said fixing screw”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13-16, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2008/0161816 A1) in view of Steiner et al. (US 2002/0183752 A1).


    PNG
    media_image1.png
    553
    534
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    417
    media_image2.png
    Greyscale


Regarding claim 13, Steiner et al. disclose an exit section fig. 3 (4) of an at least locally smaller size compared to a respective size of said circular entry section so as to retain the head of said fixing screw [0035]; wherein the at least one of said first and second openings further comprises at least one recess [0017, as “second portion of the hole may flare outward om the area of the bone contacting surface…”, where the second portion of the hole is “elongated portion 24”, meaning the end towards 4 of fig. 3 can flare outward, beyond the area of 4, therefore creating a recess] which merges into the cup-shaped seat , expanding the exit section away from the connecting portion.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Stevens et al. with those of Steiner et al. as both teach devices to be secured to bone. The combination hole taught by Steiner et al. is an alternative and well-known system for fastening and could reasonably be used on the device as taught by Stevens et al.
Regarding claim 14, Stevens et al. and Steiner et al. disclose the bone plate according to claim 13, wherein said at least one of said first and second openings further comprising a cylindrical through hole fig. 5 (31) of Stevens et al. [0051 of Stevens et al.], which extends said cup-shaped seat beyond said exit section opening 

    PNG
    media_image3.png
    535
    478
    media_image3.png
    Greyscale

Regarding claim 15, Stevens et al. and Steiner et al. disclose the bone plate according to claim 13, wherein said cup-shaped seat has a spherical inner shape fig. 3 (6) of Steiner et al. [0029, 0064 of Steiner et al.], shaped to slidably house the head of the fixing screw which is also spherical [0029, 0064 of Steiner et al.].
Regarding claim 16, Stevens et al. and Steiner et al. disclose the bone plate according to claim 13, wherein said bone plate has a symmetrical structure fig. 15 (130) of Stevens et al., at least one of said first openings and at least one of said second openings being identical and opposite each other fig. 4 (30, 31, 32) of Stevens et al. [0050 of Stevens et al.]. 
Regarding claim 19, Stevens et al. and Steiner et al. disclose the bone plate according to claim 13, wherein said recess takes form of a hole which locally widens an 
Regarding claim 20, Stevens et al. and Steiner et al. disclose the bone plate according to claim 19, wherein said recess takes form of an eccentric hoke parallel to a central axis of symmetry of said cup-shaped seat (see fig. below).

    PNG
    media_image4.png
    367
    493
    media_image4.png
    Greyscale


Regarding claim 21, Stevens et al. and Steiner et al. disclose the bone plate according to claim 19, wherein said recess takes form of a tilted hole fig. 3 (14) of Steiner et al. with respect to a central axis of symmetry of said cup-shaped seat (see fig. above), which extends from a merging point on said cup-shaped seat away from both the connecting portion fig. 3 (7) [0025 of Steiner et al., “arrow 7 indicates the direction toward one end of the plate” i.e. away from the connection portion] and the entry section [0030, 0031 of Steiner et al.].
Regarding claim 22, Stevens et al. and Steiner et al. disclose the bone plate according to claim 19, wherein said recess takes form of a hollow fig. 3 (4) of Steiner et 

    PNG
    media_image3.png
    535
    478
    media_image3.png
    Greyscale

Regarding claim 23, Stevens et al. disclose an epiphysiodesis kit fig. 3 comprising: a bone plate fig. 3 (30) for epiphysiodesis comprising: a first portion and a second portion (see fig. below) structured to be fastened to epiphysis and metaphysis, respectively, of a long bone in a pediatric patient fig. 6 (2, 3) [0052]; said first and second portions being joined by a connecting portion fig. 15 (130) structured to straddle a growth plate of said long bone [0043] fig. 9; said first and said second portions being intersected by at least a first fig. 15 (31) and at least a second opening fig. 15 (32), respectively, structured to receive fixing screws fig. 15 (70, 80) for fastening to said long bone; said bone plate having a bilobal figure, such as an eight shape fig. 20 (630); at 

    PNG
    media_image1.png
    553
    534
    media_image1.png
    Greyscale

However, Stevens et al. do not disclose an entry section structured to allow insertion of the head of said fixing screw and an exit section of an at least locally smaller 
Regarding claim 23, Steiner et al. disclose an entry section (see fig. below) structured to allow insertion of the head of said fixing screw [0035] and an exit section fig. 3 (4) (see fig. below) of an at least locally smaller size compared to a respective size (see fig. below) of said circular entry section so as to retain the head of said fixing screw [0011]; wherein at least one of said first and second openings further comprises at least one recess [0017, as “second portion of the hole may flare outward om the area of the bone contacting surface…”, where the second portion of the hole is “elongated portion 24”, meaning the end towards 4 of fig. 3 can flare outward, beyond the area of 4, therefore creating a recess] which merges into the cup-shaped seat expanding the exit section away from the connecting portion.

    PNG
    media_image5.png
    393
    613
    media_image5.png
    Greyscale

.
Claim 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2008/0161816 A1) in view of Steiner et al. (US 2002/0183752 A1) as applied to claims 13 and 16 above, and further in view of Karami (CA 2,723,643 A1).
Regarding claim 17, Stevens et al. and Steiner et al. disclose the bone plate according to claim 16… said first and said second openings being aligned along transverse axes to a longitudinal extension of said bone plate fig. 6a (160) of Stevens et al. [0054 of Stevens et al.]. 
	However, Stevens et al. and Steiner et al. do not disclose wherein each of said first and said second portions has respectively two first openings and two second openings.
Regarding claim 17, Karami discloses wherein each of said first and said second portions has respectively two first openings and two second openings fig. 3 (2, 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Stevens et al. and Steiner et al. with those of Karami as the device of Karami is an alternate shape of a bone plate that serves the same function as 
	Regarding claim 18, Stevens et al., Steiner et al., and Karami disclose the bone plate according to claim 17, wherein said bilobal figure comprises a quatrefoil shape fig. 3 of Karami.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775